Citation Nr: 0013956	
Decision Date: 05/25/00    Archive Date: 06/05/00

DOCKET NO.  94-14 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder, to include the shoulder.

2.  Entitlement to service connection for a spine disorder.  

3.  Evaluation of plantar calluses, right foot, currently 
rated as 10 percent disabling.

4.  Evaluation of tinea versicolor, currently rated as 10 
percent disabling.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1980 to August 
1992.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a June 1993 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for a 
spine condition and a shoulder condition.  By that same 
rating action, service connection was granted for tinea 
versicolor and plantar calluses of the right foot.  The 
veteran has indicated disagreement with the evaluations 
assigned for these disabilities.  This claim also comes 
before the Board from a July 1993 decision of the Atlanta RO, 
in which service connection was denied for a right arm 
disorder.  

The instant claims were previously remanded by the Board in 
October 1996, for the purpose of further evidentiary 
development, to include VA examinations and a search for 
service medical records.  Having reviewed the record, the 
Board is satisfied that the specified development has been 
completed to the extent possible and that the instant claims 
are ready for adjudication on appeal.  


FINDINGS OF FACT

1.  There is no competent evidence linking a disorder of the 
right arm or right shoulder to the period of active military 
service.

2.  There is no competent evidence linking a disorder of the 
spine to the period of active military service.  

3.  Right foot plantar calluses are currently manifested by a 
heel callus and a wart over the soft tissues on the medial 
aspect of the sole in front of the calcaneus, with complaints 
of right foot pain and itching and no evidence of extensive 
lesions or marked disfigurement.  

4.  Tinea versicolor is currently manifested by multiple 
hypopigmented skin areas and itching during its active phase.  
The skin disorder comes and goes and is relieved with 
application of a topical lotion.


CONCLUSIONS OF LAW

1.  The claim for service connection for a right arm 
disorder, to include the shoulder, is not well grounded.  38 
U.S.C.A. § 5107(a) (West 1991).

2.  The claim for service connection for a spine disorder is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991).

3.  An evaluation in excess of 10 percent disabling for right 
foot calluses is denied.
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.118, Diagnostic Code 7819 (1999).  

4.  An evaluation in excess of 10 percent disabling for tinea 
versicolor is denied.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 4.118, Diagnostic Code 7899-7806 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service connection claims

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1999), service connection may be granted for disability due 
to a disease or injury incurred in or aggravated by service.  
In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

The threshold question to be answered in all cases is whether 
the appellant's claim is well grounded; that is, whether it 
is plausible, meritorious on its own, or otherwise capable of 
substantiation. Murphy v. Derwinski, 1 Vet.App. 78 (1990).  
If a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent to the claim since such development would be 
futile. 38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999); Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied sub 
nom. Epps v. West, 118 S. Ct. 2348 (1998).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury. Epps, 
supra; Caluza v. Brown, 7 Vet. App. 498, 506 (1995). 
Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999). 
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).

A.  Disorder of the right arm and shoulder

Having reviewed the record, the Board has concluded that the 
veteran has failed to present evidence of a well grounded 
claim for service connection for a disorder of the right arm 
and right shoulder.  Service medical records show treatment 
for complaints of right shoulder pain and for right elbow 
pain, diagnosed as lateral epicondylitis, in 1986.  However, 
the April 1992 separation examination report shows that the 
upper extremities were clinically evaluated as normal at the 
time of the April 1992 separation examination.  On VA 
examination in May 1993, assessments included history of 
contusion to the right shoulder, etiology undetermined, and 
mild arthralgia of the dorsum of the right wrist with no 
functional residuals.  In addition, an assessment of 
arthralgia of the right shoulder was shown on VA examination 
in November 1993.  At a September 1995 hearing before a 
member of the Board, the veteran testified that she has 
tendinitis in the right arm for which she had not recently 
seen a doctor.  

The veteran has not presented any competent evidence, to 
include a medical opinion, which indicates that she has a 
right arm or right shoulder disability which is etiologically 
related to the period of active military service.  Although 
diagnoses of right shoulder arthralgia, right wrist 
arthralgia, and history of right shoulder contusion are shown 
in the post-service period, there is no competent medical 
evidence indicating that these disorders had their onset 
during or as a result of active military service.  In fact, 
at the time of the November 1993 examination the veteran 
dated the onset of her current right shoulder problems to 
April 1993, or after discharge from the period of active 
service.  

The Board also notes that in light of the 1993 VA examination 
findings, this claim was remanded so that an opinion could be 
obtained regarding the etiology of any currently manifested 
right shoulder/arm disabilities, and this opinion was to be 
rendered in conjunction with a review of the service medical 
records.  However, at the time of that examination in 1997 
the veteran "emphatically" indicated that the problem was 
with her left arm and shoulder and that she had no problems 
on the right.  As a result thereof, examination of the right 
upper extremity was not conducted and the requested opinions 
regarding the current manifestation and/or etiology of a 
right shoulder or arm disorder could not be obtained.  Thus, 
the record indicates that VA afforded the veteran an 
opportunity for examination and evaluation of her right arm 
and shoulder, and this opportunity was declined.  

In the Board's view, the available evidence of record is 
negative for an evidentiary link, or nexus between a 
disability of the right arm and/or shoulder, as claimed by 
the veteran, and her period of active military service.  For 
these reasons, the claim for service connection for a right 
arm disorder, to include the shoulder, cannot be considered 
well grounded, and the claim is accordingly denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1999) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that the RO fulfilled this 
obligation in the January 2000 Statement of the Case, in 
which the veteran was notified of the duty to present a well 
grounded claim and the elements necessary to render a claim 
well grounded.  

B.  Spine disorder

The veteran contends that service connection is warranted for 
a disorder of the spine.  Having reviewed the record, the 
Board has concluded that the veteran has failed to present 
evidence of a well grounded claim.  

Service medical records show treatment for back pain and mild 
low back strain in December 1983.  The veteran also received 
treatment for back pain in December 1985 and for an 
assessment of back spasm in July 1992.  On separation 
examination in April 1992, the spine was clinically evaluated 
as normal.  A post-service treatment report dated September 
1992 show complaints of radiating pain from the left shoulder 
to the fingers, with a diagnosis of possible degenerative 
joint disease, cervical spine; however, cervical spine x-rays 
taken in 1992 and 1994 are essentially normal.  The report of 
a post-service VA examination, conducted in May 1993, shows 
no diagnoses with regard to the spine and a thoracolumbar 
vertebral x-ray series was normal.  A February 1994 
outpatient record shows a diagnostic impression of left flank 
pain.  In April 1995, the spine was clinically evaluated as 
normal and the veteran indicated that she had no problems 
with back pain since a hysterectomy in 1994.  At a September 
1995 hearing before a member of the Board, the veteran 
testified that the spinal condition was under a rib where she 
feels quite a bit of pain.  A January 1996 VA outpatient 
record shows an assessment of chronic back pain and in 
February 1996, the veteran underwent physical therapy as 
treatment for low back and radicular pain.  

Thus, the evidence indicates treatment for back pain during 
the period of active service; however, the record does not 
include competent medical evidence, to include a medical 
opinion, which indicates that the veteran's recent treatment 
for chronic back pain is etiologically related to her period 
of active military service or to treatment for back pain 
therein.  As such, the veteran has failed to present evidence 
of an evidentiary link, or nexus, between the claimed spine 
disability and her period of active service.  Thus, the claim 
for service connection for a spine disorder may not be 
considered well grounded, and the claim is accordingly 
denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to her claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  The 
Board finds that the RO fulfilled this obligation by 
furnishing the veteran with Supplemental Statement of the 
Case in the January 2000, at which time the veteran was 
notified of the duty to present a well grounded claim and the 
elements necessary to render a claim well grounded.  

II.  Increased evaluation claims

Initially, the Board finds that the veteran's claims for 
increased evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  Where, as in 
this case, the claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation.  Shipwash v. Brown, 8 
Vet.App. 218, 225 (1995).  Thus, such claims remain open, and 
the Board has framed the issues on appeal as "evaluation 
of" right foot plantar calluses and tinea versicolor, since 
service connection has been granted therefor and the 
appellant seeks higher evaluations.  The appellant is not 
prejudiced by framing the issues in this manner, as the 
issues have not been dismissed and the law and regulations 
governing the disability evaluations are the same, regardless 
of how the issue has been phrased.  See Fenderson v. West, 12 
Vet.App. 119, 125-126 (1999).  

The distinction between disagreement with the original 
evaluation awarded and a claim for an increased evaluation is 
important in terms of VA adjudicative actions.  In reaching a 
determination regarding the issues on appeal, the Board has 
determined that staged evaluations are not for application, 
as the disabilities have not changed significantly during the 
appeal period and uniform evaluations are therefore 
appropriate. Id.  In addition, the record does not indicate 
the need to obtain any additional pertinent records, and is 
accordingly found that all relevant facts have been properly 
developed, and that the duty to assist the veteran has been 
satisfied.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1999); 38 C.F.R. Part 4 
(1999).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1999) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1999).  All evidence must be evaluated in arriving at 
a decision regarding an increased rating.  38 C.F.R. § 4.2, 
4.6 (1999).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1999).

While evaluation of a service-connected disability requires 
review of the appellant's medical history, where entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern. Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.   

A.  Plantar calluses, right foot

The veteran has complained of chronic right foot pain and 
discomfort, and it is her belief that an evaluation in excess 
of 10 percent disabling is warranted for plantar calluses on 
the right foot.  In June 1993, service connection was granted 
for plantar calluses, right foot, and a zero percent 
(noncompensable) evaluation was assigned under Diagnostic 
Code 7819.  In December 1993, an increased rating of 10 
percent was granted for plantar calluses of the right foot 
under Diagnostic Code 7819.  

Diagnostic Code 7819 pertains to evaluation of new growths, 
benign, skin, which are rated as scars, disfigurement, et 
cetera, and unless otherwise noted, according to the criteria 
for eczema, dependent upon location, extent, and the 
repugnant or otherwise disabling character of manifestations.  
The criteria for evaluation of eczema are set forth in 
Diagnostic Code 7806, which provides a 10 percent evaluation 
on the basis of objective evidence of exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation is appropriate where the 
objective evidence indicates exudation or itching constant, 
extensive lesions, or marked disfigurement.  

Having reviewed the record, the Board is of the evidence that 
an evaluation in excess of 10 percent disabling is not 
warranted for plantar calluses of the right foot.  Service 
medical records indicate treatment for plantar warts, and a 
January 1991 podiatry consultation report shows that there 
was no evidence of skin irritation or breakdown.  On initial 
post-service VA examination in May 1993, the veteran 
complained of bunions, calluses, and itching in the right 
foot.  Skin examination revealed a thin, small callus on the 
head of the first metatarsal bone of the right foot and also 
on the medial plantar surface of the right heel.  On VA 
examination in November 1993, the right foot was not swollen 
or tender and on the plantar surface of the foot she had two 
plantar warts, on the heel in which she was wearing a donut 
cushion and another just at the base of the little finger 
(sic).  Diagnoses included plantar warts, right foot; right 
foot pain secondary to plantar warts; and swelling and 
itching of the right foot, etiology undetermined.  

The report of an April 1995 medical examination, conducted 
for reserve service purposes, shows that there was full range 
of motion with equal strength in the feet.  Bunions were 
noted on the right foot.  An April 1995 physical profile 
report indicates the veteran was on permanent profile due to 
right foot bunions.  In a VA Form 9 (substantive appeal), 
received in August 1993, the veteran reported chronic pain, 
swelling, and itching in her right foot which cannot be seen 
with the naked eye.  At a September 1995 hearing before a 
member of the Board, she described a hard nub located in the 
heel of the right foot.  

An August 1996 VA outpatient podiatry treatment record shows 
an assessment of intractable plantar keratosis, per pathology 
biopsy report, and a notation of "hyperkeratosis" is shown.  
In December 1996, the veteran reported that a callus on her 
right foot was very painful and limited her ambulation, and 
findings included hyperkeratosis with keratotic plug and 
sclerotic scaling of the skin of the right leg.  There was no 
maceration and there were no open lesions.  Assessments 
included intractable plantar keratosis, right heel, and 
dermatitis.  

VA examination in February 1997 revealed a small swelling on 
the medial aspect of the right foot in front of the calcaneus 
that resembled a wart.  It had a center point and did not 
resemble a callus.  The metatarsal heads were normal, with no 
distinct calluses.  There was a little thickening which was 
within normal limits.  The heel callus was within normal 
limits.  The veteran was able to walk quite satisfactorily 
and was able to walk on tiptoe and on her heels.  She 
indicated that she has insoles for her boots, but not for her 
regular shoes, and that the knot on her right foot increases 
in size and then she either pares it down or goes to the 
podiatry clinic to have it pared down.  There was no evidence 
of a rash, and the veteran indicated that it comes and goes.  
The examiner commented that the right foot had a wart over 
the soft tissues on the medial aspect of the sole in front of 
the calcaneus.  The extent of the disease was minimal in 
nature and could be taken care of by a simple insert.  It was 
noted that this problem did not impair her ability to work or 
to walk for the activities of daily living.  

In the Board's view, the available evidence does not suggest 
that the right foot plantar calluses/warts are productive of 
constant exudation or itching, extensive lesions, or marked 
disfigurement which is required for an evaluation in excess 
of 10 percent disabling under Diagnostic Code 7806.  The 
evidence indicates that there is currently only one wart on 
the right foot and a callus on the heel, and thus, extensive 
lesions are not currently manifested; nor does the record 
suggest that the wart/calluses are disfiguring.  Furthermore, 
the examiner indicated that these skin problems are minimal 
in nature and the veteran is able to walk satisfactorily.  

As such, the Board is of the opinion that the schedular 
criteria for an evaluation in excess of 10 percent disabling 
have not been met for plantar calluses on the right foot 
under Diagnostic Code 7806.  In the Board's view, the current 
objective manifestations associated with the service-
connected right foot plantar calluses, including swelling, a 
heel callus, and a wart, with subjective complaints of right 
foot pain and itching, are consistent with the criteria 
contemplated for an evaluation 10 percent disabling on the 
basis of exfoliation or itching of an exposed surface.  

The Board has also considered the assignment of a rating 
under the additional skin disability criteria, and 
specifically the criteria for scars, disfigurement, et 
cetera, as is required by Diagnostic Code 7819.  The service-
connected right foot plantar callus disability affects the 
right foot only, and thus, an evaluation under Diagnostic 
Code 7800, which pertains to evaluation of disfiguring scars 
of the head, face, or neck, is not warranted in this 
instance.  In addition, neither Diagnostic Code 7803 or 7804, 
which pertain to evaluation of superficial, poorly nourished 
scars, and superficial, objectively tender and painful scars, 
respectively, contemplate an evaluation in excess of 10 
percent disabling.  Thus, the assignment of a higher 
evaluation is not available under those criteria.  In 
addition, the examiner made a finding that the skin disorder 
does not affect the veteran's functional abilities for 
walking or working, and thus, there is no evidence of 
limitation of function of the part affected which would 
warrant a rating under Diagnostic Code 7805.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against the 
assignment of an evaluation in excess of 10 percent disabling 
for plantar calluses of the right foot.  In denying the 
veteran's claim, the Board has considered the doctrine of 
reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application. See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned 
noncompensable evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

B.  Tinea versicolor

The veteran contends that an evaluation in excess of 10 
percent disabling is warranted for the service-connected 
tinea versicolor of the mid-upper back. 

In June 1993, service connection was granted for tinea 
versicolor of the back, and a zero percent (noncompensable) 
evaluation was assigned under Diagnostic Code 7806.  An 
increased evaluation of 10 percent disabling was granted for 
tinea versicolor in January 2000.  The service-connected 
tinea versicolor is currently rated under Diagnostic Code 
7899-7806, or by analogy to the criteria for evaluation of 
eczema.  Diagnostic Code 7806 provides a 10 percent 
evaluation where there is evidence of exfoliation, exudation 
or itching, if involving an exposed surface or extensive 
area.  A 30 percent evaluation is appropriate where the 
objective evidence indicates exudation or itching constant, 
extensive lesions, or marked disfigurement.

Having reviewed the record, the Board is of the opinion that 
an evaluation in excess of 10 percent disabling is not 
warranted for the service-connected tinea versicolor.  On VA 
examination in May 1993, findings included a patch of tinea 
versicolor on the mid-upper back area which was characterized 
by some mild blanching of the skin at that point associated 
with some fine desquamation.  The head, face, and neck were 
negative.  In March 1994, findings included multiple 
hypopigmented skin areas.  At a hearing before a member of 
the Board in September 1995, the veteran testified that the 
skin condition comes and goes and is relieved with the use of 
a good lotion/shampoo which she gets from VA.  She also 
indicated that the skin disorder causes itching and it is 
worse in times of dry weather.  On VA examination in February 
1997, the examiner indicated that there was no evidence of 
tinea versicolor, although the veteran had stated that it 
comes and goes.   

Thus, there is no evidence which indicates that the tinea 
versicolor disability is manifested by constant itching, 
extensive lesions, or marked disfigurement.  The veteran has 
indicated that when active, this skin condition and itching 
is relieved with use of a topical treatment, and there is no 
indication of objective findings of extensive lesions at any 
time, nor is there evidence that the tinea versicolor has 
been either actively or residually productive of markedly 
disfiguring symptomatology.  

The Board has also considered application of additional 
rating criteria pertaining to disorders of the skin.  On VA 
examination in 1997, the head, face, and neck were clinically 
negative, and thus, there is no basis for the assignment of 
an evaluation in excess of 10 percent disabling under 
Diagnostic Code 7800, which pertains to disfiguring scars of 
the head, face, or neck.  In addition, there is no basis for 
the assignment of a higher evaluation under Diagnostic Codes 
7803 and 7804, respectively, as there is no evidence of 
scarring as a residual of tinea versicolor and a 10 percent 
rating is the maximum allowable rating under those diagnostic 
codes.  In addition, there is no evidence of limitation of 
function of the part affected which would warrant a rating 
under Diagnostic Code 7805.  

For the reasons stated above, therefore, the Board finds that 
the preponderance of the evidence weighs against the 
assignment of an evaluation in excess of 10 percent disabling 
for tinea versicolor.  In denying the veteran's claim, the 
Board has considered the doctrine of reasonable doubt; 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application. See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1999) have been 
considered whether or not they were raised by the veteran as 
required by the Court's holding in Schafrath v. Derwinski, 1 
Vet. App. 589, 593 (1991).  The Board has considered whether 
an extra-schedular evaluation pursuant to the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted.  In the instant case, 
however, there has been no showing that the disability under 
consideration has caused marked interference with employment 
(i.e., beyond that contemplated in the assigned 
noncompensable evaluation), necessitated frequent periods of 
hospitalization, or otherwise renders impracticable the 
application of the regular schedular standards.  Under these 
circumstances, the Board determines that the criteria for 
assignment of an extra-schedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met. See Bagwell v. Brown, 9 Vet. App. 
237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).



ORDER

Service connection is denied for a right arm disorder, to 
include the shoulder.

Service connection is denied for a spine disorder.  

An evaluation in excess of 10 percent disabling is denied for 
plantar calluses of the right foot. 

An evaluation in excess of 10 percent disabling is denied for 
tinea versicolor.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

